Citation Nr: 0932037	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-20 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested 
by impotence and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from August 1956 to August 
1958, October 1962 to November 1962, and February 1963 to 
January 1976, to include service in the Republic of Vietnam.  
The Veteran's decorations include the Combat Action Ribbon.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a 
disability manifested by impotence and erectile dysfunction 
was manifested in his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a disability 
manifested by impotence and erectile dysfunction have been 
met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the appellant, 
further development under the VCAA or other law would not 
result in a more favorable result for the appellant, or be of 
assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for impotence and erectile dysfunction.  The RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran seeks entitlement to service connection for 
impotence and erectile dysfunction.  Additionally, in an 
Informal Brief of Appellant dated in August 2009, the 
Veteran's representative suggested that the Veteran's current 
impotence and erectile dysfunction may be etiologically 
related to his service-connected prostatitis.

A review of the Veteran's service treatment records reveals 
that in December 1992 and January 1973, the Veteran was 
treated for reported impotency, along with prostatitis for 
which he is currently service connected.  The Veteran had 
indicated that he had been able to have erections sometime.  
The examiner indicated that the fact of having occasional 
erections essentially eliminated physical reasons for 
impotency.

Subsequent to service, a VA examination report dated in July 
1987 shows that the Veteran was given an impression of an 
acute exacerbation of prostatitis which was treated and 
resolved.  It was indicated that there was probably some 
element of chronicity.  There was, however, no reference made 
to either impotence or erectile dysfunction.

Private medical treatment records from J. R. A., Jr., M.D., 
dated from September 2000 to October 2005 show that the 
Veteran was treated for prostatitis, benign prostatic 
hypertrophy, and erectile dysfunction.  The Veteran was 
prescribed medication for his dysfunction.

VA outpatient treatment records dated from December 2003 to 
June 2006 show intermittent treatment for symptoms associated 
with erectile dysfunction.  The Veteran indicated that he 
medications which he was taking for the erectile dysfunction 
only worked sometimes.

The Board recognizes the Veteran's contentions that he has 
had symptoms associated with impotence and erectile 
dysfunction since active service.  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board 
finds that the Veteran's lay statements describing the onset 
and chronicity of the impotence and erectile dysfunction 
first manifested during service to be credible and supported 
by the service treatment records and the later diagnoses.  
Id.

In light of the Veteran's decorated combat service, his 
credible account of having impotence and erectile dysfunction 
since service, and the current diagnosis of erectile 
dysfunction, and resolving doubt in the Veteran's favor, the 
Board finds that the a disability manifested by impotence and 
erectile dysfunction had its onset as a result of the 
Veteran's period of active service.

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, 
with the resolution of all reasonable doubt in the Veteran' 
favor, the Board finds that the Veteran has satisfied his 
burden of showing that he suffers from a disability 
manifested by impotence and erectile dysfunction which was 
first manifested during his period of active service.


ORDER

Service connection for a disability manifested by impotence 
and erectile dysfunction is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


